     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 1 of 10 Page ID #:1




1          Stanley R. Apps, Esq. (SBN )
           Law Offices of Robert S. Gitmeid, P.C.
2          11818 Moorpark Street, Unit R
           Studio City, CA 91604
3          Tel (310) 709-3966 or (212) 226-5081
           Fax (866) 249-1137
4          Email: stanley.a@gitmeidlaw.com
                  stan@appsatlaw.com
5
           Attorneys for Plaintiff Richard Winfield
6

7
                                      UNITED STATES DISTRICT COURT
8
                                 CENTRAL DISTRICT OF CALIFORNIA
9
                                           SOUTHERN DIVISION
10

11         Richard Winfield,                               Case No.
                         Plaintiff,
12                                                         COMPLAINT FOR BREACH OF
                  vs.                                      CONTRACT, BREACH OF THE
13                                                         IMPLIED COVENANT OF GOOD
           Lending USA, Inc.; and Jefferson                FAITH AND FAIR DEALING,
14
           Capital Systems, LLC,                           VIOLATIONS          OF      THE
                                                           ROSENTHAL         FAIR    DEBT
15                       Defendants.                       COLLECTION PRACTICES ACT
                                                           (CALIFORNIA CIVIL CODE § 1788
16                                                         et seq.), AND VIOLATIONS OF THE
                                                           FAIR        DEBT    COLLECTION
17                                                         PRACTICES ACT (15 U.S.C. § 1692
                                                           et seq.)
18
                                                           DEMAND FOR JURY TRIAL
19

20

21
                 COMES NOW the Plaintiff by and through his attorney of record, and hereby files
22
           this complaint and alleges as follows:
23
                                              I. INTRODUCTION
24
           1.1     This is an action against Defendant Lending USA, Inc., for breach of contract and
25
           breach of the implied covenant of good faith and fair dealing.

     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                      1
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 2 of 10 Page ID #:2




1          1.2     Further, this is an action against Defendant Lending USA, Inc., and Defendant

2          Jefferson Capital Systems, LLC, for violations of the Rosenthal Fair Debt Collection

3          Practices Act (hereafter “Rosenthal Act”), CA CIVIL § 1788, et seq. The Rosenthal Act

4          prohibits debt collectors from engaging in unfair or deceptive acts or practices in the
5
           collection of consumer debts and requires debtors to act fairly in entering into and honoring
6
           such debts.
7
           1.3     Lastly, this is an action against Defendant Jefferson Capital Systems, LLC, for
8
           violations of the Fair Debt Collection Practices Act (hereafter “FDCPA”), 15 U.S.C. §
9
           1692, et seq. The FDCPA prohibits debt collectors from engaging in unfair and deceptive
10
           practices in the collection of consumer debts.
11
                                              II. JURISDICTION
12

13         2.1     Jurisdiction is proper in the Central District of California, Southern Division,

14         because it has general subject matter jurisdiction and no statutory exemptions to

15         jurisdiction exists.

16         2.2     This Court may exercise personal jurisdiction over Defendant Lending USA, Inc.,
17         because Defendant Lending USA, Inc., is incorporated within the State of California.
18
           2.3     This Court may exercise personal jurisdiction over Defendant Jefferson Capital
19
           Systems, LLC, pursuant to CA CIV PRO § 4.10.10.
20
           2.4     Venue is proper in this Court because a substantial part of the events and omissions
21
           giving rise to Plaintiff’s claim occurred within the Court’s jurisdiction.
22
                                                 III. PARTIES
23
           3.1     Plaintiff Richard Winfield (hereinafter “Plaintiff”) is a resident of Pearland, Texas.
24

25



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                     2
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 3 of 10 Page ID #:3




1          3.2    Defendant Lending USA, Inc. (hereinafter “Lending USA”), is a for-profit business

2          entity incorporated and existing under the laws of California and has its principal place of

3          business located at 3857 Birch Street, Suite 109, Newport Beach, California 92660.

4          3.3    Defendant Jefferson Capital Systems, LLC (hereinafter “Jefferson”), is a for-profit
5
           company formed under the laws of the State of Georgia, with its principal place of business
6
           located at 16 McLeland Road, St. Cloud, Minnesota 56303.
7
                                                   IV. FACTS
8
           4.1    Defendant Lending USA issued a loan account, ending in account number 8664, to
9
           Plaintiff relating to consumer purchases.
10
           4.2    The debt at issue arises out of an alleged transaction which was primarily for
11
           personal, family or household purposes and constitutes a “consumer credit transaction” and
12

13         a “consumer debt” for purposes of CA CIVIL § 1788.2(e) and CA CIVIL § 1788.2(f).

14         4.3    On or about February 24, 2020, Plaintiff entered into a settlement agreement with

15         Defendant Lending USA to settle and close his Lending USA account ending in 8664. A

16         copy of the recorded settlement agreement confirmation is available upon request.
17         4.4    Pursuant to the settlement agreement, Plaintiff agreed to make two (2) payments,
18
           totaling $4,156.20, on February 28, 2020, and March 27, 2020.
19
           4.5    Pursuant to the settlement agreement, Plaintiff made the requisite payments,
20
           totaling $4,156.20, and Defendant Lending USA accepted each payment. A copy of the
21
           proof of payments is attached hereto as Exhibit A.
22
           4.6    On or about May 29, 2020, Defendant Lending USA sent Plaintiff a collection letter
23
           stating that Defendant Lending USA sold Plaintiff’s account ending in 8664 to Defendant
24

25



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                    3
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 4 of 10 Page ID #:4




1          Jefferson on February 28, 2020, with an outstanding balance of $0.01. A copy of this

2          Notice of Sale letter is attached hereto as Exhibit B.

3          4.7    Subsequently, on or about June 08, 2020, Defendant Lending USA sent another

4          letter notifying Plaintiff that Defendant Lending USA sold Plaintiff’s account ending in
5
           8664 to Defendant Jefferson on May 29, 2020, with an outstanding balance of $16,624.81.
6
           A copy of this Notice of Sale letter is attached as Exhibit C.
7
           4.8    On or about June 19, 2020, Defendant Jefferson sent Plaintiff a collection letter
8
           stating the current balance of Plaintiff’s Lending USA account as $12,468.61. A copy of
9
           the collection letter is attached hereto as Exhibit D.
10
           4.9    At all times pertinent hereto, the Defendants acted by and through their agents,
11
           servants and/or employees, who were acting within the scope and course of their
12

13         employment, and under the direct supervision and control of the Defendants.

14         4.10   At all times pertinent hereto, the conduct of the Defendants, as well as that of their

15         agents, servants and/or employees, was malicious, intentional, willful, reckless, negligent

16         and in wanton disregard for federal law and the rights of the Plaintiff herein.
17                                              COUNT I
                                           (Breach of Contract)
18

19
           5.1    Plaintiff reasserts and incorporates herein by reference all facts and allegations set

20         forth above.

21         5.2    On or about February 24, 2020, Plaintiff entered into a settlement agreement with

22         Defendant Lending USA to settle and close his Lending USA account ending in 8664.
23         5.3    Pursuant to the settlement agreement, Plaintiff made two (2) payments totaling
24
           $4,156.20 and Defendant Lending USA accepted each payment.
25



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                     4
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 5 of 10 Page ID #:5




1          5.4    Despite accepting Plaintiff’s payments pursuant to the settlement agreement,

2          Defendant Lending USA did not close Plaintiff’s account as settled. Instead, Defendant

3          USA sold Plaintiff’s Lending USA account to Defendant Jefferson on May 29, 2020, with

4          an outstanding balance of $16,624.81.
5
           5.5    Defendant Lending USA’s actions constitute breach of contract where Defendant
6
           Lending USA accepted Plaintiff’s two (2) payments made pursuant to the settlement
7
           agreement but did not close Plaintiff’s Lending USA account ending in 8664 as settled.
8
           5.6    Additionally, Defendant Lending USA’s actions constitute breach of contract
9
           where Defendant Lending USA, on May 29, 2020, sold Plaintiff’s account to Defendant
10
           Jefferson with an outstanding balance of $16,624.81.
11
           5.7    As a result of Defendant Lending USA’s actions, Plaintiff has suffered actual and
12

13         monetary damages.

14                                           COUNT II
                   (Breach of the Implied Covenant of Good Faith and Fair Dealing)
15
           6.1    Plaintiff reasserts and incorporates herein by reference all facts and allegations set
16
           forth above.
17
           6.2    Defendant Lending USA owed Plaintiff an implied covenant of good faith and
18

19
           fair dealing with respect to the settlement agreement entered between Defendant Lending

20         USA and Plaintiff.

21         6.3    By way of the foregoing conduct, Defendant Lending USA breached the implied

22         covenant of good faith and fair dealing that it owed to Plaintiff with respect to the
23         settlement agreement entered between Defendant Lending USA and Plaintiff on
24
           February 24, 2020.
25



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                     5
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 6 of 10 Page ID #:6




1          6.4    Defendant Lending USA has acted unreasonably and in bad faith and deprived

2          Plaintiff of the benefit of the bargain of the settlement agreement by refusing to perform

3          its obligations under the settlement agreement.

4          6.5    Specifically, Defendant Lending USA owed a duty to Plaintiff to take all steps to
5
           honor the original agreement and to not engage in conduct that might result in the
6
           settlement agreement not being honored.
7
           6.6    As a result of Defendant Lending USA’s breach of the implied covenant of good
8
           faith and fair dealing, Plaintiff has suffered actual and monetary damages.
9
                                              COUNT III
10                                  (Violations of the Rosenthal Act)
11         7.1    Plaintiff reasserts and incorporates herein by reference all facts and allegations set
12
           forth above.
13
           7.2    It is the purpose of the Rosenthal Fair Debt Collection Practices Act (hereinafter
14
           “Rosenthal Act”) to prohibit debt collectors from engaging in unfair or deceptive acts or
15
           practices in the collection of consumer debts and to require debtors to act fairly in entering
16
           into and honoring such debts. CA CIVIL § 1788.1(1)-(2).
17
            7.3   The term “debt collector” is defined as any person who, in the ordinary course of
18

19
           business, regularly, on the behalf of themselves or others, engages in debt collection.

20         CA CIVIL § 1788.2(c).

21         7.4    Defendant      Lending     USA     is   a    “debt    collector”   as    defined    by

22         CA CIVIL § 1788.2(c).
23         7.5    Defendant Jefferson is a “debt collector” as defined by CA CIVIL § 1788.2(c).
24

25



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                     6
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 7 of 10 Page ID #:7




1          7.6    The term "debtor" means a natural person from whom a debt collector seeks to

2          collect a consumer debt which is due and owing or alleged to be due and owing from such

3          person. CA CIVIL § 1788.2(h).

4          7.7    The Plaintiff is a “debtor” as defined by CA CIVIL § 1788.2(h).
5
           7.8    The term "creditor" means a person who extends consumer credit to a debtor.
6
           CA CIVIL § 1788.2(i).
7
           7.9    Defendant Lending USA is a “creditor” under CA CIVIL § 1788.2(i).
8
           7.10   Defendant Lending USA’s actions were unfair and deceptive where Defendant
9
           Lending USA did not close Plaintiff’s Lending USA account as settled after accepting
10
           payments made pursuant to the settlement agreement.
11
           7.11   Additionally, Defendant Lending USA misrepresented the amount of Plaintiff’s
12

13         debt where Defendant Lending USA sold Plaintiff’s account ending in 8664 with the stated

14         outstanding balance of $16,624.81.           Defendant Lending USA’s actions were a

15         misrepresentation of Plaintiff’s debt because the actual balance of Plaintiff’s Lending USA

16         account ending in 8664 was $0.00 after Plaintiff made the requisite payments pursuant to
17         the settlement agreement. After payment, Defendant Lending USA should have marked
18
           Plaintiff’s account ending in 8664 as settled and closed.
19
           7.12   Defendant Jefferson’s actions violated the Rosenthal Act where Defendant
20
           Jefferson attempted to collect on a settled debt by sending Plaintiff a collection letter on
21
           June 19, 2020.
22
           7.13   Additionally, Defendant Jefferson misrepresented the amount of debt owed on
23
           Plaintiff’s Lending USA account where Defendant Jefferson sent Plaintiff a collection
24

25
           letter on June 19, 2020, providing the amount of debt owed by Plaintiff totaled $12,468.61.



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                    7
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 8 of 10 Page ID #:8




1          7.14     Defendant Lending USA and Defendant Jefferson knew or should have known that

2          their actions violated the Rosenthal Act. Additionally, Defendant Lending USA and

3          Defendant Jefferson could have taken the steps necessary to bring their actions within

4          compliance with the Rosenthal Act but neglected to do so and failed to adequately review
5
           their actions to ensure compliance with said laws.
6
           7.15     As a result of the above violations, Defendant Lending USA and Defendant
7
           Jefferson are liable to Plaintiff for actual damages, statutory damages, attorney’s fees and
8
           costs.
9
                                                 COUNT IV
10                                        (Violations of the FDCPA)

11         8.1      Plaintiff reasserts and incorporates herein by reference all facts and allegations set
12         forth above.
13
           8.2      The above-referenced communications between Defendant Jefferson and Plaintiff
14
           constitute “communications” relating to a “debt” as defined by 15 U.S.C §§ 1692a(2) and
15
           1692a(5) of the FDCPA.
16
           8.3      The FDCPA, as codified at 15 U.S.C. § 1692(f), prohibits the use of unfair or
17
           unconscionable practices to collect a debt, including collection of any amount not
18
           authorized by the contract or law. The FDCPA, as codified at 15 U.S.C. § 1692e(2)(a),
19
           prohibits the false representation of the character, amount or legal status of any debt. The
20

21         FDCPA, as codified at 15 U.S.C. § 1692e(10), prohibits any false, misleading, or

22         deceptive representation or means in connection with the collection of a debt.

23         8.4      Defendant Jefferson engaged in abusive, deceptive and unfair collection practices

24         where Defendant Jefferson attempted to collect on a settled debt.
25



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                      8
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 9 of 10 Page ID #:9




1          8.5    Additionally, Defendant Jefferson misrepresented the amount of debt owed by

2          Plaintiff where Defendant Jefferson sent Plaintiff a collection letter on June 19, 2020,

3          asserting that the amount of debt owed by Plaintiff totaled $12,468.61.

4          8.6    Further, Defendant Jefferson misrepresented the legal status of Plaintiff’s debt
5
           where Defendant Jefferson attempted to collect on a settled debt.
6
           8.7    Defendant Jefferson knew or should have known that its actions violated the
7
           FDCPA. Additionally, Defendant Jefferson could have taken the steps necessary to bring
8
           its actions within compliance with the FDCPA but neglected to do so and failed to
9
           adequately review its actions to ensure compliance with said laws.
10
           8.8    As a result of the above violations of the FDCPA, Defendant Jefferson is liable to
11
           Plaintiff for actual damages, statutory damages, attorney’s fees and costs.
12

13                                         PRAYER FOR RELIEF

14               WHEREFORE, Plaintiff demands that judgment be entered against Defendants as
           follows:
15
        (a) That judgment be entered against Defendant Lending USA for actual and monetary
16
           damages accrued by Plaintiff as a result of Defendant Lending USA’s breach of
17
           contract;
18

19
        (b) That judgment be entered against Defendant Lending USA for actual and monetary
20
           damages accrued by Plaintiff as a result of Defendant Lending USA’s breach of the
21
           implied covenant of good faith and fair dealing;
22

23      (c) That judgment be entered against Defendant Lending USA and Defendant Jefferson

24         for actual damages pursuant to CA CIVIL § 1788.30(a);
25



     COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                    9
     Case 8:20-cv-01986-DOC-KES Document 1 Filed 10/14/20 Page 10 of 10 Page ID #:10




1        (d) That judgment be entered against Defendant Lending USA and Defendant Jefferson

2           for statutory damages pursuant to California Civil Code § 1788.30(b);

3        (e) That judgment be entered against Defendant Jefferson for actual damages pursuant

4           to 15 U.S.C. § 1692k(a)(1);
5
         (f) That judgment be entered against Defendant Jefferson for statutory damages
6
            pursuant to 15 U.S.C. § 1692k(a)(2)(A);
7
         (g) That the Court award costs and reasonable attorney's fees and costs pursuant to
8
            CA CIVIL § 1788.30(c) and 15 U.S.C. § 1962k(a)(3); and
9

10       (h) That the Court grant such other and further relief as may be just and proper.

11

12                                      DEMAND FOR JURY TRIAL

13          Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury
14          in this action of all issues so triable.
15

16
            Respectfully submitted on this 14th day of October, 2020,
17

18
            Law Offices of Robert S. Gitmeid, P.C.
19

20
                                                            /s/Stanley Apps
21
                                                            Stanley R. Apps, Esq.
22
                                                            Attorney for Plaintiff Richard Winfield
23

24

25



      COMPLAINT FOR VIOLATIONS OF FAIR DEBT COLLECTION PRACTICES ACT & RELATED CLAIMS
                                                       10
